Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 04/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,687,012, US 10,284,805, and US 9,883,132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a method comprising: receiving, by a communication device and from a computing device, a time to switch from a standby state to an active state; receiving, by the communication device and from the computing device, a time to switch from the active state to the standby state; activating, by the communication device and based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and 

Regarding claims 8-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method comprising: sending, by a communication device and to a computing device, an indication of a voice command detected via a microphone of the communication device; 3Application No. 16/868,101Docket No.: 007412.04866\US Reply to Office Action of January 14, 2021 receiving, from the computing device, and based on the sending of the indication of the voice command, an instruction for the communication device to switch from a standby state to an active state, wherein the communication device is configured, in the active state, to send data to the computing device or receive data from the computing device; and after the receiving the instruction for the communication device to switch from the standby state to the active state, sending, to the computing device, the voice command, in the context as claimed.

Regarding claims 11-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method comprising: receiving, by a user device, an indication of at least a start of a time period for the user device to listen for data from a computing device, the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switching, during the time period, from a standby state to an active state; and activating, in the active state, one or more receivers of the user device for listening for data, in the context as claimed.

The closest prior art of Staunton (US 2005/0110909) discloses a digital remote control device, Marsden (US 2007/0260905) discloses wireless controlled wake up, Tang (US 2010/0165898) discloses method and apparatus of awaking a communication device, Darbee (US 6,278,499) discloses a two-way remote control with advertising display; Reams (US 2010/0013551) discloses systems and methods for controlling power consumption in electronic devices, and Kuo (US 2013/0332287) discloses a method for active push advertising, fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to anticipate or make obvious the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683